DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-28 are pending.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct inventions: methods of treatment using various different NK cell-stimulating agents as recited (claims 7 and 18, for example).
Applicant is required under 35 U.S.C. 121 to elect one specific NK cell-stimulating agent or one specific combination of the NK cell-stimulating agents from those recited in claims 7, 8 and 17-23.  Note, this is not a species election.
The inventions are distinct, each from the other because:
The various NK cell-stimulating agents recited are physically and functionally distinct chemical entities and share neither structure nor function.  Therefore, each agent would require a unique and separate search of the prior art.  Searching all of the agents in a single patent application would constitute an undue search burden because of the non-coextensive nature of these searches. 
Restriction for examination purposes as indicated is proper because all these inventions indicated in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

2.	Furthermore, regardless of which Invention applicants elect above, further restriction is required under 35 U.S.C. 121:
A. 	Elect one specific allergic disorder from those recited in claims 4 and 5. 
The inventions are distinct, each from the other because of the following reasons:
The various different disorders recited have distinct pathology and clinical manifestations, and distinct features in progress and prognosis, and involve distinct patient populations and different therapy, and thus, each requires a separate search of the prior art.  Searching all disorders would constitute undue burden.
Because these inventions are distinct for the reasons given above, and require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from the groups indicated in part 1. and an election of the invention from part 2. Group A as set forth above, to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither part 1. nor 2. is species election requirement; rather, each is a restriction requirement.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 



Advisory Information	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/20/22